Citation Nr: 0800247	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  00-18 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
cephalalgia.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to January 22, 2002.

3.  Entitlement to a rating in excess of 50 percent for PTSD, 
from January 22, 2002.

4.  Entitlement to a compensable rating for bilateral hearing 
loss, prior to January 22, 2002.

5.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from January 22, 2002.

6.  Entitlement to a compensable rating for healed fracture 
of the right fibula, prior to January 22, 2002.

7.  Entitlement to a rating in excess of 10 percent for 
healed fracture of the right fibula, from January 22, 2002.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision in which the RO denied the 
veteran's claims for higher ratings for cephalalgia, PTSD, 
bilateral hearing loss, and healed fracture of the right 
fibula.  In August 2000, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2000, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2000.

In November 2000, the appellant testified before a Decision 
Review Officer at the RO; a transcript of that hearing is of 
record.  In March 2001, the RO continued the denial of the 
claims on appeal in a supplemental SOC (SSOC).  In October 
2002, the RO increased the rating for the veteran's PTSD from 
30 percent to 50 percent, increased his rating for bilateral 
hearing loss from noncompensable to 10 percent, and increased 
his rating for healed fracture of the right fibula from 
noncompensable to 10 percent, all effective January 22, 2002.  
In July 2004 and November 2004, the RO continued the denial 
of the claims on appeal in SSOCs and forwarded these matters 
to the Board for further appellate consideration.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  An October 2005 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in November 2005.  The 
appellant failed to appear for his scheduled hearing.  As the 
claims file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 

In May 2006, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include providing proper notice under the 
Veterans Claims Assistance Act of 2000 and scheduling VA 
examinations.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in April 2007 and May 2007 SSOCs) and returned 
these matters to the Board for further appellate 
consideration.

In August 2006, the veteran underwent a VA examination for a 
higher rating for his cephalalgia, but failed to report for 
his other VA examinations requested by the Board's remand.  
According to an August 2006 notice from the RO, the veteran 
indicated that he did not want to go through with the 
remainder of the examinations and that he did not file an 
appeal of all these issues.  In September 2006, the AMC 
provided notice to the veteran that a request to withdraw an 
appeal must be in writing.  As neither the veteran nor his 
representative has submitted a written notice that the 
veteran wishes to withdraw his claims, they remain on appeal.  
38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's cephalalgia is manifested by headaches that 
are not completely prostrating or prolonged attacks 
productive of severe economic inadaptability.

3.  Prior to January 22, 2002, the veteran's PTSD was 
manifested, primarily, by complaints of periodic depression, 
nightmares, some sleep impairment, bad temper and fighting, 
flat affect, and social isolation; these symptoms are 
indicative of no greater occupational and social impairment 
than as due to moderate symptoms with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

4.  Since January 22, 2002, the veteran's PTSD has been 
manifested, primarily, by anxiety, depression, violent 
behavior, flashbacks, intrusive thoughts, sleep impairment, 
nightmares, social isolation, and irritability; these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.

5.  Prior to January 22, 2002, audiometric testing revealed 
no worse than Level II hearing in each ear.

6.  Audiometric testing revealed, in April 2002, Level III 
hearing in the right ear and Level V hearing in the left ear.

7.  Prior to January 22, 2002, medical evidence shows that 
the veteran's service-connected healed fracture of the right 
fibula primarily consisted of a right knee joint that was not 
painful on motion; there was no slight knee disability.

8.  Since January 22, 2002, medical evidence shows that the 
veteran's service-connected healed fracture of the right 
fibula suggests a slight, rather than a moderate, knee 
disability as the veteran can only ambulate, with and without 
a straight cane, up to four blocks distance until he feels 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
cephalalgia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 
(DCs) 8199-8100 (2007).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to January 22, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, DC 9411 (2007).

3.  The criteria for a rating in excess of 50 percent for 
PTSD, from January 22, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, DC 9411 (2007).

4.  The criteria for a compensable rating for bilateral 
hearing loss, for the period prior to January 22, 2002, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 4.2, 4.7, 4.85, 
DC 6100, and 4.86 (2007).

5.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, from January 22, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 (DC 6100) and 
4.86 (2007).

6.  The criteria for a compensable rating for healed fracture 
of the right fibula, prior to January 22, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 
4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, DC 5262 (2007).

7.  The criteria for a rating in excess of 10 percent for 
healed fracture of the right fibula, from January 22, 2002, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, DC 5262 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2006 post-rating letter, the RO/AMC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate his claims for higher 
ratings for cephalalgia, PTSD, bilateral hearing loss, and 
healed fracture of the right fibula, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  This notice 
also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  In addition, the August 2000 
SOC set forth the criteria for higher ratings for 
cephalalgia, PTSD, bilateral hearing loss, and healed 
fracture of the right fibula.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the May 2007 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from VA Medical Centers 
(VAMCs) in New York and Brooklyn, New York, as well as VA 
examination reports.  Also of record and considered in 
connection with these claims is the transcript of the 
veteran's November 2000 RO hearing, as well as various 
written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Ratings

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A.  Cephalalgia

The veteran's cephalalgia has been rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100 (2007), which indicates that the 
unlisted condition is rated by analogy to migraine headaches 
under Diagnostic Code (DC) 8100.  See 38 C.F.R. §§ 4.20, 4.27 
(2007).  

Under DC 8100, migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are evaluated as 30 percent 
disabling.  Migraine headaches with very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent disabling 
(the maximum rating assignable under DC 8100).

Considering the evidence currently of record in light of the 
above-noted criteria, the Board finds that the evidence of 
record supports the current 30 percent rating for the 
veteran's service-connected cephalalgia, or tension 
headaches.

On VA examination in August 1999, the veteran complained of 
headaches which occurred 10 times a month and that lasted 
seconds to two minutes.  The right-sided headache often 
involved local shooting pains, transiently.  If the veteran 
was walking when a headache occurred, he occasionally felt a 
loss of balance, but without falling.  No prodrome, co-
existent symptoms, or sequellae were noted.  The veteran had 
no anosmia, but did have agnesia since an in-service 
concussion.  On examination, a grossly normal neurological 
exam resulted.  The VA examiner's diagnosis was headaches 
secondary to an in-service concussion.

During his RO hearing in November 2000, the veteran testified 
that he had constant headaches every day.  He said that the 
headache actually came back several times a day, especially 
the shooting pain.  He took Ibuprofen prescribed by VA, which 
only worked for a couple of hours.  The veteran testified 
that loud noises could start his headaches and that he wore 
earplugs at work as he worked outside operating heavy 
equipment.  He said that he never had to leave work due to 
his headaches as he had his medicine with him.  His headaches 
could last for more than an hour if he was without his 
medicine.  With his medicine, they might last no longer than 
10 to 20 minutes (Transcript at pp. 11-16).

On VA examination in July 2001, the veteran complained of 
headaches that were bifrontal, aching, band-like with 
occasional episodes of sharp throbbing pain lasting a few 
seconds, especially in the right frontal area, transiently.  
This sharp throbbing pain might exist 10 or 11 times a month 
with associated sharp pain in the right foot.  The examiner 
diagnosed tension and vascular headaches related to service.  

On VA examination in April 2002, the veteran complained of 
daily chronic headaches with throbbing pain, generally in the 
back of the head.  These headaches were associated with neck 
stiffness.  The veteran reported that the pain was severe and 
interrupted his daily activities, lasting about 30 minutes 
but never completely resolving.  During headaches, the 
veteran was unable to concentrate.  Occasionally, he vomited 
with pain.  He also reported watery eyes and blurred vision.  
Headache pain increased with loud noise.  On physical 
examination, his neurological examination was within normal 
limits.  The examining physician diagnosed chronic daily 
headache.

An August 2006 VA psychiatric inpatient record reflects that 
the veteran received medication due to a headache possibly 
related to opioid withdrawal.  

On VA examination in August 2006, the examiner noted that 
headaches were especially severe at night, with right 
temporal pain and occasional mid-frontal "jabs".  Headaches 
occurred three times a week and lasted hours.  The veteran 
reported that he felt better with Naprosyn.  His headaches 
were aching, without prodrome or sequellae or associated 
symptoms and often awakened the veteran.  The examining 
physician diagnosed tension headaches, post traumatic.

An October 2006 VA medical record indicated that the veteran 
denied any headaches.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the overall record 
continues to support the assignment of a 30 percent rating by 
analogy to migraine headaches under DC 8100.  The medical 
evidence, including VA examinations in August 1999, July 
2001, April 2002, and August 2006, reveal diagnoses of 
chronic daily headaches or tension headaches that might last 
for several minutes to several hours.  In July 2001, they 
were described as episodes of sharp, throbbing pain and in 
August 2006 as occasional mid-frontal "jabs".  In the most 
recent examination, the veteran reported that his headaches 
occurred three times a week rather than every day.  Further, 
during his RO hearing the veteran testified that he never had 
to leave work due to his headaches.  In October 2006, the 
veteran reported no headaches.  The record does not show 
evidence of migraine headaches, of completely prostrating 
headaches, or of prolonged attacks productive of what could 
be characterized as severe economic inadaptability that would 
warrant a higher, or 50 percent, rating under the regulatory 
criteria.  

In addition, there are no medical findings to warrant 
evaluation of this disability under any other provision of 
the rating schedule. 


B.  PTSD

The RO assigned the veteran's 30 percent rating for PTSD 
under DC 9411.  However, the criteria for rating all 
psychiatric disabilities other than eating disorders is set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130 
(2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2007). 


1.  For the Period Prior to January 22, 2002

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the veteran's psychiatric symptoms more nearly approximated 
the criteria for a 30 percent rating prior to January 22, 
2002.

Collectively, the pertinent medical evidence of record 
reflects that the veteran's psychiatric symptomatology was 
characterized, primarily, by complaints of periodic 
depression, nightmares, some sleep impairment, bad temper and 
fighting, flat affect, and social isolation.

The August 1999 VA examination reflects periodic depression, 
difficulties sleeping, a very bad temper, impatience, and 
social isolation.  VA medical records from this time period 
show treatment for alcohol abuse with mention of passive 
suicidal ideation and questionable hallucinations in October 
2000, but at the time of discharge from detoxification the 
following month his mental status was within normal limits 
and there was no evidence of depression, suicidal or 
homicidal ideations, sleep problems, or psychosis.  Another 
October 2000 VA medical record reflects the only reference to 
a flat affect in speech as well as the veteran's admission to 
a history of fighting, aggression and anger towards friends 
and family.  During his RO hearing after discharge from 
detoxification in November 2000, the veteran said he had bad 
dreams, difficulty in concentrating, was constantly in rages 
or fights, and had more control of his PTSD symptoms when he 
was sober.  

Overall, the Board finds that these symptoms are reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent period of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, panic attacks, some sleep impairment, and mild 
memory loss.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for at least the next higher, or 50 percent, 
rating.  As noted above, the 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that the veteran, with the exception 
of difficulty in understanding complex commands, has not been 
found to have any other symptoms included among the criteria 
for the 50 percent rating, to include circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired judgment; impaired abstract 
thinking; or other symptoms that are characteristic of a 50 
percent rating.  The veteran has some documented symptoms of 
depression, impaired concentration, and occasional difficulty 
in interpersonal relationships, although these have not been 
shown to limit his ability to function independently on a 
daily basis.  Additionally, the competent medical evidence 
reflects that he was able to maintain a family relationship, 
and reported social and interpersonal relationships with 
relatives and neighbors.  Notations suggesting passive 
suicidal ideation and hallucinations while in a 
detoxification program were otherwise denied, as in a 
November 2000 VA outpatient treatment record.

Thus, the medical evidence recited above indicates that the 
veteran's PTSD has overall symptoms, and a level of 
impairment due to service-connected PTSD, more consistent 
with the criteria for the 30 percent rating.

The Board also points out that GAF scores assigned during 
this time period, a score of 55 in the August 1999 VA 
examination and a 35 while undergoing detoxification at a VA 
facility in October 2000, do not provide a basis for 
assignment of any higher disability rating for the veteran's 
PTSD.  According to the DSM-IV, GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school function (e.g., few friends, conflicts with peers or 
co-workers).  The lower GAF score during detoxification is 
not persuasive as a November 2000 VA outpatient medical 
record post-detoxification reflected no evidence of 
depression, suicidal or homicidal ideations, sleep problems, 
or psychosis.

In this case, the reported symptomatology is consistent with 
no more than moderate symptoms or moderate difficulty in 
social and occupational functioning, and some sleep 
disturbance, which is also consistent with no greater 
impairment than that contemplated by the current 30 percent 
rating.  Clearly, moreover, the higher GAF score assigned is 
consistent with the current 30 percent rating assigned rather 
than any higher rating.

In short, the Board finds that, prior to January 22, 2002, 
the veteran's service-connected psychiatric symptomatology 
has more nearly approximated the criteria for the 30 percent 
rather than the 50 percent rating.  See 38 C.F.R. § 4.7 
(2007).  As the criteria for the next higher, 50 percent 
rating has not been met, it follows that the criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met.


2.  Period Since January 22, 2002

Considering the evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
evidence reflects that the veteran's psychiatric symptoms 
more nearly approximated the criteria for a 50 percent rating 
since January 22, 2002.

Collectively, the pertinent medical evidence of record 
reflects that the veteran's psychiatric symptomatology was 
characterized, primarily, by anxiety, depression, violent 
behavior, flashbacks, intrusive thoughts, sleep impairment, 
nightmares, social isolation, and irritability.

The report of the April 2002 VA examination noted nightmares 
and sleep disturbance, slight depression, feelings of 
irritability and anxiousness, flashbacks, and relative social 
isolation.  A VA staff psychiatrist found in October 2003 
that the veteran had symptoms of depression, anxiety, sleep 
disturbance, and intrusive thoughts.  An August 2004 VA 
mental health record revealed that the veteran disclosed that 
his wife had obtained a protection order against him for 
violent behavior.  However, VA medical records dated in 
October 2005, March 2006, June 2006, August 2006, September 
2006, January 2007, and April 2007 reflect an appropriate and 
normal mood and affect, and the veteran's denials of 
hallucinations, delusions, and suicidal and homicidal 
ideations.

Overall, the Board finds that these symptoms are reflective 
of occupational and social impairment with reduced 
reliability and productivity, the level of impairment 
contemplated in the assigned 50 percent rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for at least the next higher, or 70 percent, 
rating.  As noted above, the 70 percent rating is warranted 
for occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to certain symptoms.  
However, the Board notes that the veteran, with the exception 
of impaired impulse control, has not been found to have any 
other symptoms included among the criteria for the 70 percent 
rating, to include suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; spatial disorientation; 
neglect of personal appearance and hygiene; or other symptoms 
that are characteristic of a 70 percent rating.  The veteran 
has some documented symptoms of depression, sleep 
disturbance, violent outbursts, and occasional difficulty in 
interpersonal relationships, although these have not been 
shown to limit his ability to function independently on a 
daily basis.  Additionally, the competent medical evidence 
reflects that he was able to maintain a family relationship 
after his wife sought a protection order.

Thus, the medical evidence recited above indicates that the 
veteran's PTSD has overall symptoms, and a level of 
impairment due to service-connected PTSD, more consistent 
with the criteria for the 50 percent rating.

The Board also points out that the GAF score assigned during 
this time period, a score of 60 in the April 2002 VA 
examination, does not provide a basis for assignment of any 
higher disability rating for the veteran's PTSD.  According 
to the DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
function (e.g., few friends, conflicts with peers or co-
workers).  

In this case, the reported symptomatology is consistent with 
no greater impairment than that contemplated by the current 
50 percent rating.  Clearly, moreover, the GAF score assigned 
is more consistent with the current 50 percent rating 
assigned than with a higher rating.

In short, the Board finds that, since January 22, 2002, the 
veteran's service-connected psychiatric symptomatology has 
more nearly approximated the criteria for the 50 percent 
rather than the 70 percent rating.  See 38 C.F.R. § 4.7 
(2007).  As the criteria for the next higher, 70 percent 
rating has not been met, it follows that the criteria for an 
even higher rating (100 percent) likewise has not been met.


C.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and  
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.


1.  For the Period Prior To January 22, 2002


In this case, for the period prior to January 22, 2002, the 
record does not reveal pure tone thresholds meeting the 
definition of an exceptional pattern of hearing impairment 
for either ear under 38 C.F.R. § 4.86 (2007).  


On VA examination in September 1999, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
       
20
30
50
50
55

Speech recognition scores on the Maryland CNC Word List were 
86 percent in both the veteran's left and right ears.  
Puretone threshold average for the right ear was 24 decibels 
(dB) and pure tone threshold average for the left ear was 46 
dB.  The VA audiologist diagnosed asymmetric sensorineural 
hearing loss, worse for the left ear.  Speech recognition 
scores were good for the right ear and fair to good for the 
left ear.  

A private October 2000 medical record shows that the veteran 
was seen for his hearing loss.  Dr. L.E.P. states that the 
veteran had bilateral neurosensory hearing loss discovered 
from a 1999 test and that the veteran had contraindicated use 
of a hearing aide in either ear.  The impression of the 
audiologist was mild to severe sensorineural hearing loss in 
the right ear.  The Board notes that the veteran submitted a 
non-VA audiogram, dated in October 2000.  The results of the 
audiogram were in graphical form and were not numerically 
interpreted.  Therefore, the results are not adequate to 
determine whether the veteran has a bilateral hearing loss 
disability meeting the requirements of 38 C.F.R. § 3.385.

During his RO hearing in November 2000, the veteran testified 
that he did not feel as if he really needed a hearing aid, 
which either a private doctor or a physician at the VA had 
recommended (Transcript at pp. 10-11).  

Applying the criteria for evaluating hearing loss to the 
results of the September 1999 VA audiological examination 
results in a designation of no more than a Level II 
impairment in each ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant a 0 
percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 
6100.  



2.  Period Since January 22, 2002

In this case, for the period since January 22, 2002, the 
record does not reveal pure tone thresholds meeting the 
definition of an exceptional pattern of hearing impairment 
for either ear under 38 C.F.R. § 4.86 (2007). 

On VA examination in April 2002, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
30
35
LEFT
       
20
35
50
60
55

Speech recognition scores on the Maryland CNC Word List were 
76 percent in the veteran's right ear and 72 percent in his 
left ear.  Puretone threshold average was 33 dB in the right 
ear and 50 dB in the left ear.  The VA audiologist diagnosed 
an essentially mild sloping to moderately severe 
sensorineural hearing loss in both ears, with the left ear 
the poorer.  Speech recognition abilities for both ears were 
fair.  In another VA examination of the same date, the 
physician diagnosed asymmetrical sensorineural hearing loss.

Applying the criteria for evaluating hearing loss to the 
results of the April 2002 VA audiological examination results 
in a designation of no more than a Level III impairment in 
the right ear and Level V impairment in the left ear, based 
on application of the reported findings to Tables VI and VII.  
These findings warrant a 10 percent rating under 38 C.F.R. 
§ 4.85, DC 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.


D.  Fracture of the Right Fibula

In this case, the veteran's service-connected healed fracture 
of the right fibula has been assigned under DC 5262 (for 
impairment of the tibia and fibula). 

Under DC 5262, a 10 percent rating is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability.  
A 20 percent rating is warranted for malunion of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent rating is warranted for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
rating is warranted where there is nonunion of the tibia and 
fibula, with loose motion, and requiring a brace.

The Board observes that the words "slight", "moderate", 
and "marked" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases where 
there is functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include during flare-ups and/or with repeated use, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).



1.  For the Period Prior To January 22, 2002

Considering the medical evidence in light of the above 
criteria, the Board finds that a compensable rating for the 
veteran's healed fracture of the right tibia, prior to 
January 22, 2002, is not warranted.

Collectively, the medical evidence indicates that the 
veteran's right knee disability is appropriately 
characterized as a healed fracture of the right fibula and 
rated noncompensable under DC 5262 for impairment of the 
fibula.   

On VA examination in September 1999, the veteran complained 
of pain, stiffness, swelling, and giving way intermittently 
at the right knee.  Treatment was noted as Tylenol whenever 
necessary with some relief.  Flare-ups were occasioned by 
prolonged sitting or ambulation.  Additional limitations 
noted were the veteran's need for rest and medicines when in 
pain.  It was noted that the veteran used an elastic knee 
brace for sports.  Occasional instability in the right knee 
was noted.  It also was noted that the veteran was able to 
ambulate without an assistive device for up to a distance of 
three blocks.  The report noted that the veteran had not been 
seen recently by private physicians for his right lower 
extremity fracture.  On examination, passive and active range 
of motion for both knees was given as from 0 degrees to 120 
degrees with bilateral crepitus, with the right more than the 
left.  Both knees were noted as stable and within normal 
limits.  The right knee joint was not painful on motion and 
pain was only reported as intermittent.  For weight bearing 
joints, there was normal ambulation without assistive device, 
but painful toe walk on the right was due to right knee pain.  
There was no ankylosis or inflammatory arthritis of the right 
knee noted.  X-rays of the right knee showed deformity of the 
proximal fibula.  The VA examiner diagnosed status post old 
right proximal fibula fracture.

A November 1999 VA medical record reflected the veteran's 
complaints of pain in his knees and ankles, especially on the 
right side.  An x-ray of the right leg showed a deformity of 
the right fibula.  It was noted that several x-rays and CAT 
scans since 1996 revealed the deformity of the right fibula, 
but no soft tissue mass and no changes since.  

During his RO hearing in November 2000, the veteran testified 
that his right knee occasionally tightened up or swelled.  
When the weather threatened rain, he could feel an achiness 
in his knee.  When he walked, the veteran said that he could 
hear a hitch in the knee or a crunching sound.  He testified 
that his private doctor gave him a wrap for the knee, if he 
was to engage in physical activities.  While he denied any 
right knee pain while testifying, the veteran said that when 
he laid down the knee was often stiff and he would have to 
stretch it out slowly.  Sometimes it felt like he could not 
stretch it out all the way.  He said that he could feel the 
pain in the knee until he just kept messing with it and it 
straightened out.  He said that the stiffness was more likely 
in the early morning when he first got up for the day.  
Swelling was not an every day occurrence, but was something 
which happened suddenly, (Transcript at pp. 30-33).  

The evidence of record noted above does not reflect nonunion 
of the tibia and fibula and VA examination in September 1999 
revealed the veteran's right knee joint was not painful on 
motion, any pain was only intermittent, and range of motion 
of the right knee was flexion to 120 degrees (the normal 
range of motion for the knee, as reflected in 38 C.F.R. 
§ 4.71, Plate II, is from 0 to 140 degrees flexion and 0 
degrees extension).  Collectively, the medical evidence of 
record revealed that the fracture was healed and that there 
was no evidence of a slight knee disability.  While the 
medical evidence also makes reference to the veteran wearing 
an elastic knee brace, nowhere in the medical evidence is 
there evidence that a physician had ordered the veteran to 
wear such a brace.  A 40 percent rating under DC 5262 is not 
warranted where, as here, the tibia and fibula are united, 
and do not necessarily require a brace due to loose motion or 
to prevent weakness and instability.  

Further, there is no other diagnostic code pursuant to which 
a higher rating for the veteran's right knee disability could 
be assigned.  Even considering the veteran's complaints, the 
medical evidence does not indicate slight recurrent 
subluxation or lateral instability in the right knee, or 
removal of semilunar cartilage, or flexion of the right leg 
limited to 45 degrees, or extension of the right leg limited 
to 10 degrees, so as to warrant assignment of the next 
higher, or 10 percent, rating under DCs 5257, 5259, 5260, and 
5261, respectively.  Further, there is no evidence of 
ankylosis of the knee so as to warrant a higher rating under 
DC 5256.


2.  Period Since January 22, 2002

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that a rating in excess of 10 
percent for the veteran's healed fracture of the right tibia, 
from January 22, 2002, is not warranted.

Collectively, the medical evidence indicates that the 
veteran's right knee disability is consistent with a 10 
percent rating under DC 5262 for impairment of the fibula.  
As indicated on VA examination in April 2002, the veteran 
complained of intermittent pain, stiffness and swelling in 
the right knee.  The examination report noted that the 
veteran took Tylenol and non-steroidal anti-inflammatory 
drugs as needed for relief.  Flare-ups were precipitated by 
prolonged ambulation and in the morning.  When in pain, rest 
and medication were noted as limitations.  The examiner noted 
that the veteran used a straight cane and an elastic right 
knee brace at times, but was not using either at the time of 
the examination.  The examiner stated that the veteran was 
able to ambulate with and without a straight cane up to about 
four blocks distance until he felt pain.  On examination, x-
rays revealed objective evidence of a deformity at the right 
proximal fibular and calcification of the medial collateral 
ligament.  The knee joint was intact.  There was no 
tenderness, ankylosis, or malunion noted.  Range of motion of 
bilateral knees was measured from 0 degrees to 120 degrees 
with some crepitus.  Any pain on range of motion was 
described as intermittent.  The examining physician diagnosed 
residuals after old right proximal fibula fracture.

The evidence of record noted above reflects impairment of the 
fibula (and not a nonunion of the tibia and fibula) and the 
April 2002 VA examination revealed that the veteran was only 
able to walk about four blocks until he felt pain, with and 
without a straight cane.  Though the September 1999 and April 
2002 VA examinations are similar in their findings, the RO 
granted the current 10 percent rating as the latter 
examination shows the veteran's right knee disability getting 
worse.  (The September 1999 examination found that the right 
knee joint was not painful on motion.)  This slight 
deterioration in the veteran's knee disability, and the 
history of stiffness and swelling in his right knee, can 
fairly be characterized as a slight, though not moderate or a 
marked, disability and is consistent with the current 10 
percent rating.  While the medical evidence also makes 
reference to the veteran wearing an elastic right knee brace, 
nowhere in the medical evidence is there evidence that a 
physician had ordered the veteran to wear such a brace.  A 40 
percent rating is not warranted where, as here, the tibia and 
fibula are united, and do not necessarily require a brace due 
to loose motion or to prevent weakness and instability.  The 
Board points out that the assigned 10 percent rating takes 
into consideration the extent of functional loss due to the 
veteran's pain, consistent with 38 C.F.R. §§ 4.40 and 4.45, 
as well as DeLuca. 

Further, there is no other diagnostic code pursuant to which 
a higher rating for the veteran's right knee disability could 
be assigned.  Even considering the veteran's complaints, the 
medical evidence does not indicate moderate recurrent 
subluxation or lateral instability in the right knee, or 
dislocated semilunar cartilage with frequent episodes of 
locking, or flexion of the right leg limited to 30 degrees, 
or extension of the right leg limited to 15 degrees, so as to 
warrant assignment of the next higher, or 20 percent, rating 
under DCs 5257, 5258, 5260, and 5261, respectively.  Further, 
there is no evidence of ankylosis of the knee so as to 
warrant a higher rating under DC 5256.


III.  Other Considerations

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis, during any period under 
consideration, for assignment of higher ratings on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the June 2000 rating decision, the August 2000 SOC, and the 
March 2001, July 2004, and November 2004 SSOCs).  There 
simply is no showing that the veteran's cephalalgia, PTSD, 
bilateral hearing loss, or healed fracture of the right 
fibula have resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned rating for 
each period), or necessitated frequent periods of 
hospitalization, nor is there evidence that any of these 
disabilities has otherwise presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





















ORDER

A rating in excess of 30 percent for cephalalgia is denied.

A rating in excess of 30 percent for PTSD, prior to January 
22, 2002, is denied.

A rating in excess of 50 percent for PTSD, from January 22, 
2002, is denied.

A compensable rating for bilateral hearing loss, prior to 
January 22, 2002, is denied.

A rating in excess of 10 percent for bilateral hearing loss, 
from January 22, 2002, is denied.

A compensable rating for healed fracture of the right fibula, 
prior to January 22, 2002, is denied.

A rating in excess of 10 percent for healed fracture of the 
right fibula, from January 22, 2002, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


